internal_revenue_service number release date index number ------------------------------------------------------- -------------------------------- ----------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc psi b01 plr-111990-13 date date legend x ------------------------------------------- ---------------------------------- state --------- dear ---------------- this letter responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting a ruling under sec_7704 of the internal_revenue_code facts x is a limited_partnership organized under the laws of state x intends to consummate an initial_public_offering ipo after the closing of the ipo x expects to be treated as a publicly-traded partnership within the meaning of sec_7704 x through affiliated operating limited_partnerships limited_liability companies and disregarded entities provides essential fluid handling and disposal services to oil and natural_gas producers engaged in the exploration development and production of oil and natural_gas fracturing is a technique by which fluids are pumped into an oil or gas well at high pressure to fracture geologic formations and open up pathways for the oil or gas to flow to this end x will supply and provide transportation and tank storage services with respect to production fluid appropriate for the fracturing process to operators of oil_and_gas wells x will also remove store and transport flowback generated in the fracturing process as well as naturally occurring produced water contained in the geological formation from which the oil_and_gas is procured x will treat the flowback and produced water so that it can be reused in a fracturing process or disposed of consistent with plr-111990-13 environmental regulations a variety of hydrocarbons including skim oil may be reclaimed or recycled as part of the operation of the waste disposal facility x will charge its customers fees for the provision of fractionation fluids and other fluids necessary for the drilling and completion of oil and natural_gas wells which fees may include tank storage and transportation components x will also charge its customers fees or the removal treatment and disposal of flowback and produced water which fees may include tank storage and transportation components law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber conclusion based solely on the fact submitted and the representations made we conclude that gross_income derived by x from the supply transportation and storage of fractionation fluid and from the removal treatment and disposal of fracturing flowback and other fluid wastes including the provision of frac tanks and transportation services to oil and natural_gas produces for use in the exploration development and production of natural_gas resources will constitute qualifying_income under sec_7704 we further plr-111990-13 conclude that the gross_income derived by x from the recovery treatment and non- retail_sale of skim oil as part of its fluid treatment and disposal process will constitute qualifying_income under sec_7704 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of this case under any other provision of the code specifically we express or imply no opinion as to whether x will be taxable as a partnership for federal_income_tax purposes after the closing of its ipo this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may to continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
